Sherwin, J.,
dissenting. — The conclusion of the majority is stated in its opinion as follows: “And, as the provisions of the chapter relating to the mulct tax are the ones referred to in section 2446, the county attorney has performed his duty with reference to this tax when he has seen that it has been properly assessed, levied and collected.” I am unable to agree with this construction of section 2446. I believe it is altogether too technical and narrow,, and that it completely emasculates a statute that was evidently intended to enforce the'restrictive provisions of the mulct law. The opinion further says: “It is perfectly plain that the assessor, county treasurer, and members of the board of supervisors - have nothing to do with the enforcement of the penal part of the mulct statute, but they have very evident duties with reference to the assessment, levy and collection of the mulct tax.” I agree perfectly with that statement, and go still farther, and say that in my judgment the county attorney has nothing to do with the assessment, levy and collection of the mulct tax, except in the one particular which I shall hereinafter mention.
Section 2433 defines the duties of assessors, and provides that the assessor of each township, town or city or assessment district thereof shall return to the auditor a list of persons who are or who have been engaged in the business of selling intoxicating liquor, and also a description of the real property wherein or whereon the business is carried on, with the name of the occupant or tenant or owner or agent. And an assessor who fails to comply with these requirements is made criminally liable. In addition to the criminal liability imposed for a failure on the part of the assessor to perform this duty, section 2435 *252provides for the listing of the names and places by any three citizens of the county. It is clear that the county attorney has nothing to do with the listing of the names and places, and under the majority opinion he is not called upon to take any action against the assessor who wilfully fails to perform his duty. Section 2437 makes it the duty of the auditor to certify to the eounty treasurer a complete list of the names of persons returned to him by the assessors or citizens, together with a description in each case of 'the real property where the business is carried on, and the name of the occupant or tenant, and the owner or agent of such property. And section 2438 requires the county treasurer to enter a quarterly installment of the mulct tax as due and payable by the person carrying on such business, and as a “lien.and charge upon and against the real property” where the business was carried on or such place maintained. Then follows section 2439, which provides for the collection of the mulct tax by the sale of the real property where the business was carried on, and section 2440, which authorizes the collection of the tax by the sale of any personal property used in connection with the business or in - maintaining the place. Sections 2439 and 2440 give the treasurer the same power of sale for the purpose of collecting the mulct tax that he is given for the purpose of collecting general taxes, and, following the rule heretofore announced by this court, that method is exclusive, and there is nothing for the county attorney to do in relation thereto. Plymouth County v. Moore, 114 Iowa, 700. Sections 2441 to 2444, inclusive, deal with applications for the remission of mulct taxes, and provide for trials of such issues. They require that notice of the application be served on the county attorney, and that he may appeal. And section 2442 provides that, in case the county attorney fails to appeal from an adverse decision of the board of supervisors to the district court, any three citizens'of the county may take an appeal.
*253If the opinion of the majority is correct, the only duty enjoined upon the county attorney by section 2446 is to resist applications for the remission of the tax. This is merely a negative duty, and does not in my judgment meet the requirement that he see that the provisions of the chapter relating to the mulct tax are enforced. Furthermore, if the Legislature intended only that the county attorney should act as a collector of the tax, the enactment was useless, for the reason that section 301 of the Code expressly requires county attorneys to collect all moneys due the State and county,, so far as he is able to collect the same. Prohibition is the rule in this State, and the operation of a saloon under the provisions of the mulct law furnishes the only exception thereto under which intoxicating liquors may be sold as a beverage without incurring the penalties of the prohibitory law. But, when all of the requirements of the mulct law are complied with, an absolute bar, amounting to a license, is raised which fully protects the saloon keeper. The bond requirement, the provisions relating to the time of opening and closing, the prohibition of gambling, the requirement that women shall not be employed in the place, and that minors and intoxicated persons shall not be allowed in the room, and that no liquors shall be sold to them are all a part of the mulct tax law, and are as surely the subject of enforcement as are any restrictive laws. And I think it a very strained construction of the statute to say that the only provisions of the mulct tax law which are to be enforced by the county attorney under the statute in question are those relating to the collection of said tax. The mulct tax statute was first enacted as chapter 62, Laws 25th General Assembly, and in the original act the requirement was that the county attorney should “see that the provisions of this act are enforced.” And in my judgment that requirement clearly made it his duty to see that the requirements of the act were met by the saloon keeper, and, if he found *254that they were not, to prosecute him for a violation of the law. To “enforce” - is to “execute with vigor,” to put in force, compel obedience to, cause to be executed or performed. It has the same meaning in this respect as “execute.” ' Century Diet.; Webster’s Diet.; Ticknor v. Kennedy, 3 Abb. Prac. N. S. (N. Y.) 387. When chapter 62, Acts 25th General Assembly, became a part of chapter 6, ‘title 12, it was made a part of said chapter by incorporation in a body, and hence to preserve the identity of its various provisions it was natural to refer to it as the provisions of the chapter relating to the mulct tax, and this fact, taken in connection with the history of the act referred to in the majority opinion, convinces me that no change in the original act was intended by the Legislature.
But the majority opinion says that this duty was and is imposed by the general law. If this be conceded, there is still no reason for saying that section 2446 was not enacted for the purpose of making the duty more explicit and certain. There are numerous instances where this has been done, evidently with the thought that some timid county attorney might mistake his responsibility or duty. Thus section 2389 expressly provides that the county attorney shall appear in proceeding asking for a permit, and section 2406 requires him to prosecute actions to enjoin nuisances created by the unlawful sale of liquors. And these requirements are made notwithstanding the provision of section 2428 which requires him to appear for the State upon trials of causes growing out of violations of the prohibitory laws. In my judgment it is a grave mistake to say that the duties of assessors, auditors, treasurers and boards of supervisors are the same under the provisions of the mulct law as are those of the county attorney, and unless they are, as the majority concedes, the majority opinion' is wrong.
I think the demurrer should have been overruled, and would reverse.
*255Weaver, J. — I concur in the foregoing dissent.